[Cite as State v. Moore, 2017-Ohio-8328.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

State of Ohio,                                     :

                 Plaintiff-Appellee,               :

v.                                                 :                   No. 17AP-108
                                                                    (C.P.C. No. 16CR-1434)
Harold S. Moore,                                   :
                                                                   (REGULAR CALENDAR)
                 Defendant-Appellant.              :

State of Ohio,                                     :

                 Plaintiff-Appellee,               :

v.                                                 :                   No. 17AP-109
                                                                    (C.P.C. No. 16CR-1479)
Harold S. Moore,                                   :
                                                               (REGULAR CALENDAR)
                 Defendant-Appellant.              :


                                            D E C I S I O N

                                    Rendered on October 26, 2017


                 On brief: Ron O'Brien, Prosecuting Attorney, and Laura R.
                 Swisher, for appellee.

                 On brief: Yeura Venters, Public Defender, and Timothy E.
                 Pierce, for appellant. Argued: Timothy E. Pierce.

                 APPEALS from the Franklin County Court of Common Pleas

TYACK, P.J.
        {¶ 1} Harold S. Moore is appealing from his convictions following guilty pleas and
the sentences ordered. He assigns four errors for our consideration:
                 [I.] The trial court erred by entering judgments of conviction
                 based upon guilty pleas that were not knowing, intelligent,
Nos. 17AP-108 and 17AP-109                                                          2


             and voluntary in violation of Rule 11 of the Ohio Rules of
             Criminal Procedure.

             [II.] The trial court erred and violated R.C. 2929.18(A)(1) as
             well as Appellant's right to due process of law under the Fifth
             and Fourteenth Amendments of the United States
             Constitution and Article I, Sections 1 and 16 of the Ohio
             Constitution when it failed to conduct a hearing on
             restitution after Appellant disputed the restitution amount.

             [III.] The trial court's order that Appellant remit restitution
             was not supported by clear and convincing evidence and thus
             was contrary to law inasmuch as the case for which
             restitution was ordered had been dismissed. Its actions
             therefore violated the Fifth and Fourteenth Amendments of
             the United States Constitution, Article I, Sections 1 and 16 of
             the Ohio Constitution, R.C. 2929.18, R.C. 2953.08(A)(4), and
             R.C. 2953.08(G)(2)(b).

             [IV.] Inasmuch as the defense's purported agreement to pay
             the restitution amount in case no. 16CR-1479 was not
             voluntarily, knowingly, and intelligently entered the trial
             court erred in imposing the same in violation of the
             Appellant's right to due process of law under the Fifth and
             Fourteenth Amendments of the United States Constitution,
             Article I, Sections 1 and 16 of the Ohio Constitution, and
             pursuant to R.C. 2953.08(A)(4).

      {¶ 2} Under the first assignment of error, Moore's counsel argues that the trial
court judge did not adequately comply with Crim.R. 11(C)(2). That rule reads:
             In felony cases the court may refuse to accept a plea of guilty
             or a plea of no contest, and shall not accept a plea of guilty or
             no contest without first addressing the defendant personally
             and doing all of the following:

             (a) Determining that the defendant is making the plea
             voluntarily, with understanding of the nature of the charges
             and of the maximum penalty involved, and, if applicable,
             that the defendant is not eligible for probation or for the
             imposition of community control sanctions at the sentencing
             hearing.
             (b) Informing the defendant of and determining that the
             defendant understands the effect of the plea of guilty or no
             contest, and that the court, upon acceptance of the plea, may
             proceed with judgment and sentence.
Nos. 17AP-108 and 17AP-109                                                                 3


              (c) Informing the defendant and determining that the
              defendant understands that by the plea the defendant is
              waiving the rights to jury trial, to confront witnesses against
              him or her, to have compulsory process for obtaining
              witnesses in the defendant's favor, and to require the state to
              prove the defendant's guilt beyond a reasonable doubt at a
              trial at which the defendant cannot be compelled to testify
              against himself or herself.

       {¶ 3} Appellate counsel argues that the trial court did not inform Moore of all the
rights he was giving up as required by Crim.R. 11(C)(2)(c), specifically the right to
confront and cross-examine the state's witnesses.
       {¶ 4} The state of Ohio does not disagree that the in-court dialog was not in
compliance with Crim.R. 11, but asserts that the noncompliance should be overlooked
because Moore and his trial counsel did not object at the time of the plea. The state seems
to want to import the plain error doctrine into Crim.R. 11 even though the rule clearly bars
a trial court judge from accepting a guilty plea where full compliance has not occurred.
       {¶ 5} The Supreme Court of Ohio has mandated strict compliance with Crim.R. 11
and has held that when a trial court fails to strictly comply, the defendant's guilty plea is
invalid. See State v. Veney, 120 Ohio St. 3d 176, 2008-Ohio-5200. We are not permitted
to fail to follow binding precedent from the Supreme Court of Ohio. The first assignment
of error must be and is sustained.
       {¶ 6} Since the underlying convictions are vacated due to the trial court's failure
to strictly comply with Crim.R. 11, there are no valid sentences to be reviewed. The
second, third, and fourth assignments of error are therefore rendered moot.
       {¶ 7} As a result of the foregoing, Harold S. Moore's convictions are vacated and
the cases are remanded for further appropriate proceedings.
                                                     Convictions vacated; cases remanded
                                                      for further appropriate proceedings.

                          DORRIAN and HORTON, JJ., concur.